Citation Nr: 0904523	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for headaches, to 
include pain on the left side of the head.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a disability due to 
asbestos exposure.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for a buttocks injury.

7.  Entitlement to service connection for arthritis of the 
dorsal spine, also claimed as back, left hand, neck, knees, 
ankles, and legs.

8.  Entitlement to service connection for pes planus.

9.  Entitlement to service connection for a refractive error.

10.  Entitlement to service connection for cystitis.

11.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

12.  Entitlement to service connection for bursitis, left 
shoulder.

13.  Entitlement to service connection for an enlarged heart.

14.  Entitlement to service connection for a compression 
fracture, T3-8.

15.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

16.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

17.  Entitlement to an initial evaluation in excess of 10 
percent for trochanteric bursitis, left hip, prior to April 
1, 2008.

18.  Entitlement to an initial evaluation in excess of 10 
percent for trochanteric bursitis, left hip, from April 1, 
2008.

19.  Entitlement to an earlier effective date for individual 
unemployability.

20.  Entitlement to dental treatment for loss of upper teeth.

21.  Entitlement to special monthly compensation based on aid 
and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1958 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2008, the veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected diabetes, left hip, 
and erectile dysfunction, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson requires that the claims not be construed as claims 
for increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are not applicable to the 
present claims.

The issues of entitlement to service connection for a 
compression fracture, T3-8, and entitlement to special 
monthly compensation based on aid and attendance are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  On November 21, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal as to service 
connection for sleep apnea, headaches, skin disorder, 
asbestos exposure, lung disorder, buttocks injury, arthritis, 
pes planus, refractive error, cystitis, increased rating for 
erectile dysfunction, an earlier effective date for 
individual unemployability, and entitlement to dental 
treatment is requested.

3.  The evidence of record demonstrates the veteran's claimed 
bilateral carpal tunnel disorder is not a result of any 
established event, injury, or disease during active service.

4.  The evidence of record demonstrates the veteran's claimed 
left shoulder bursitis is not a result of any established 
event, injury, or disease during active service.

5.  The evidence of record demonstrates the veteran's claimed 
enlarged heart is not a result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for sleep apnea by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for headaches by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a skin disorder by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a disability due to 
asbestos exposure by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a lung disorder by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for a buttocks injury by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

7.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for arthritis by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

8.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for pes planus by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

9.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for refractive error by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

10.  The criteria for withdrawal of a Substantive Appeal for 
the issue of service connection for cystitis by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

11.  The criteria for withdrawal of a Substantive Appeal for 
the issue of an initial compensable evaluation for erectile 
dysfunction by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

12.  The criteria for withdrawal of a Substantive Appeal for 
the issue of an earlier effective date for individual 
unemployability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

13.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to dental treatment by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

14.  Bilateral carpal tunnel disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

15. Left shoulder bursitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

16.  An enlarged heart was not incurred in or aggravated by 
service, nor may service incurrence of cardiovascular disease 
be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

17.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).

18.  The criteria for an initial rating in excess of 10 
percent for trochanteric bursitis, left hip, prior to April 
1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(2008).

19.  The criteria for a rating of 20 percent, but no higher, 
for trochanteric bursitis, left hip, from April 1, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in January 2004, April 2004, January 2005, 
May 2005, and January 2007 that fully addressed all required 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although a notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the veteran 
voiced disagreement with the assigned ratings for diabetes, 
left hip, and erectile dysfunction in a notice of 
disagreement, no further duty to inform the veteran of the 
requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in September 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection for Sleep Apnea, Headaches, Skin Disorder, 
Asbestos Exposure, Lung Disorder, Buttocks Injury, Arthritis, 
Pes Planus, Refractive Error, Cystitis, Increased Rating for 
Erectile Dysfunction, Earlier Effective Date for Individual 
Unemployability, and Entitlement to Dental Treatment

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant  
has withdrawn the appeals concerning service connection for 
sleep apnea, headaches, skin disorder, asbestos exposure, 
lung disorder, buttocks injury, arthritis, pes planus, 
refractive error, cystitis, increased rating for erectile 
dysfunction, an earlier effective date for individual 
unemployability, and entitlement to dental treatment and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

General Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Carpal Tunnel Disorder

In this case, the service treatment records are negative for 
any treatment or diagnoses of carpal tunnel syndrome.  The 
veteran indicated on his June 1981 Report of Medical History 
(RMH) that he had swollen or painful joints, but clarified 
that to mean his knees and ankles.  The June 1981 retirement 
examination report noted that the veteran had normal upper 
extremities.  (Note: the date on the examination report is 
June 9, 1980, but the examination was performed by the 
physician who signed the RMH on June 9, 1981.)


A VA examination report from March 1982 contains no findings 
regarding the veteran's wrists.  VA treatment records from 
October 1989 and February 1990 reveal complaints of numbness 
and pain in the right forearm and hand.  The examiner noted 
that the findings were suggestive of mild or early 
abnormalities of the terminal branch of the radial nerve 
consistent with posterior interosseous syndrome.  In 
September 1990, the veteran told a VA examiner that he had 
pain in his right index finger when firing a gun.

A VA treatment note from May 1999 shows that the veteran had 
no electrical evidence of carpal tunnel syndrome.  During VA 
examination in May 1999, the examiner stated that the right 
upper extremity was within normal limits.  The veteran 
complained of mild diffuse pain around his wrist.  It was 
noted that the Tinel sign and medial nerve were questionable, 
and reflexes were diffusely diminished.  More tenderness and 
diffuse mild pain was noted in the left wrist.  In May 2000, 
a VA examiner observed that the veteran had decreased grips 
secondary to pain in his bilateral thumbs.  His proximal 
phalanx in the first digits were both swollen and enlarged.  
An X-ray of the wrists yielded normal results.  After 
performing an electromyelograph (EMG) in June 2001, a VA 
examiner said that findings confirmed the clinical impression 
of carpal tunnel syndrome.

A private treatment record from May 2002 reveals that the 
veteran was issued a splint after dislocating fingers on his 
right hand.  A VA treatment record from September 2002 shows 
that the veteran had a right hand injury the previous May.  
The veteran stated that he was unable to close his hand.  VA 
physical therapy notes from June 2003 show that the veteran 
received treatment for a finger fracture of his right hand.

A VA examiner performed nerve conduction studies in 
September 2007.  After performing an EMG, he opined that the 
veteran had sensory motor peripheral neuropathy of mild 
severity that is most likely secondary to diabetic 
neuropathy.  He also stated that the veteran did not appear 
to have carpal tunnel syndrome.

An X-ray taken in June 2008 revealed demineralization 
consistent with early degenerative osteoarthritis 
bilaterally.

During his November 2008 hearing before the undersigned 
Veterans Law Judge, the veteran stated that he currently had 
a diagnosis of carpal tunnel syndrome.  He said that he had 
treatment for carpal tunnel in 1973.  He indicated that he 
was put on a profile for no heavy lifting.  He said he 
received further treatment for carpal tunnel from 1978 to 
1981.  Later, he said that he received treatment in 1963, not 
1973.  He said that carpal tunnel syndrome was noted on his 
retirement examination.  He said that he was currently 
receiving treatment from the VA for carpal tunnel syndrome.  
He stated that he had been prescribed a single brace that 
went around one of his wrists, and he had been to physical 
therapy.  He said that it was the VA that ultimately gave him 
a diagnosis of carpal tunnel.

As a preliminary matter, the Board observes that the veteran 
has previously been granted service connection for peripheral 
neuropathy in both of his upper extremities.

Based on the evidence of record, the Board finds that the 
veteran does not have bilateral carpal tunnel syndrome as the 
result of his active duty service.  In this matter, it does 
not appear that the veteran has a current diagnosis of carpal 
tunnel syndrome.  Although a VA examiner noted in June 2001 
that findings confirmed a clinical impression of carpal 
tunnel syndrome, these findings were contradicted by another 
VA examiner in September 2007.  The Board finds the 
September 2007 VA examiner's opinion to be more persuasive 
than the June 2001 opinion as the September 2007 opinion 
discussed the veteran's history of diabetes and diabetic 
neuropathy, and the June 2001 opinion did not discuss any 
aspects of the veteran's medical history.  As the 
September 2007 opinion accounted for the veteran's previous 
history of treatment and other medical disorders, the Board 
finds it to be of greater persuasive value than the June 2001 
opinion.  Additionally, the Board notes that a VA treatment 
note from May 1999 shows that the veteran had no electrical 
evidence of carpal tunnel syndrome.  Without a current 
diagnosis of bilateral carpel tunnel syndrome and a competent 
medical opinion which links that diagnosis to the veteran's 
active duty service, service connection cannot be granted.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully considered the veteran's contentions 
but finds that they are not supported by the other evidence 
of record.  The veteran has asserted that he received 
treatment for carpal tunnel syndrome in 1963 and 1978-1981 
while on active duty.  Unfortunately, the service treatment 
records are negative for any treatment for carpal tunnel 
syndrome, and the veteran's retirement examination revealed 
that he had normal upper extremities.  He stated that he was 
currently receiving treatment from the VA for carpal tunnel 
syndrome, but the current VA treatment records show that he 
is receiving treatment for peripheral neuropathy-not carpal 
tunnel syndrome.  As noted above, the veteran is already 
service connected for peripheral neuropathy in both of his 
upper extremities.  The veteran also indicated that he had 
been prescribed a brace due to carpal tunnel syndrome.  
However, the medical evidence of record indicates that the 
veteran was prescribed the brace for a broken finger-not for 
carpal tunnel syndrome.  The Board finds the service 
treatment records and VA and private medical treatment 
records to be of greater probative weight than the veteran's 
assertions as they were created by objective personnel in the 
line of duty at the time that the claimed events actually 
occurred.

While the veteran may sincerely believe he has bilateral 
carpal tunnel syndrome as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Left Shoulder Bursitis

Here, the service treatment records are negative for any 
treatment or diagnoses of left shoulder bursitis.  The 
veteran indicated on his June 1981 Report of Medical History 
(RMH) that he had swollen or painful joints as well as 
arthritis, rheumatism, or bursitis, but clarified that to 
mean his knees and ankles.  The June 1981 retirement 
examination report indicates that the veteran had normal 
upper extremities. (Note: the date on the examination report 
is June 9, 1980, but the examination was performed by the 
physician who signed the RMH on June 9, 1981.)


A VA examination report from March 1982 contains no findings 
regarding the veteran's left shoulder.  In January 1984, the 
veteran complained of pain in his left shoulder to a VA 
examiner, but no diagnosis was given.  A VA outpatient note 
from February 1986 indicates that the veteran complained of 
joint pain, and the examiner stated that the shoulder joint 
moved normally.  A VA examiner observed in May 1999 that the 
veteran had a history of a frozen shoulder, but at that time, 
he had a normal left upper extremity on NCV (nerve conduction 
velocity) study.

On VA examination in May 1999, it was observed that the 
veteran previously had a diagnosed case of frozen shoulder 
syndrome.  The veteran stated he had pain and stiffness in 
his shoulder.  The diagnosis listed was left frozen shoulder 
syndrome, chronic recurrent pain.  A VA examiner noted in 
May 2000 that the veteran had no history of an injury.  The 
veteran told the examiner that he did not get a profile for 
his shoulder but was told to exercise as much as he could.  
The examiner gave a diagnosis of residual left shoulder pain, 
chronic status post frozen shoulder.  An X-ray revealed no 
bone or joint abnormality.

During VA examination in March 2002, the veteran stated that 
his frozen left shoulder happened three to four years 
earlier.  He also mentioned that he remembered landing on his 
shoulder during a jump while on active duty in 1963 when his 
parachute did not open.  He said that he did not have any 
treatment since then.  The diagnosis was chronic left 
shoulder pain, history of frozen shoulder and bursitis, and 
normal X-ray.

The veteran told a VA orthopedist in September 2002 that he 
experienced left shoulder pain.  X-rays revealed some joint 
arthritis.  A VA orthopedist stated in February 2003 that the 
veteran had a left shoulder impingement syndrome.  On VA 
examination in August 2003, the examiner gave a diagnosis of 
chronic strain left shoulder, with moderate functional loss 
and normal X-ray.

During the veteran's November 2008 hearing before the 
undersigned Veterans Law Judge, the veteran said that his 
shoulder had deteriorated as a result of jumping out of 
airplanes while he was on active duty.  He said that he was 
treated while on active duty for a left shoulder disorder.

Based on the evidence of record, the Board finds that the 
veteran does not have left shoulder bursitis as the result of 
his active duty service.  As summarized above, the veteran 
currently has a left shoulder disorder.  However, none of the 
competent medical evidence of record provides a connection 
between any current disorder and any event from the veteran's 
service.  The August 2003 and March 2002 VA examiners 
recorded the veteran's recounting of landing on his left 
shoulder after his parachute didn't open in 1963, but they 
did not provide a connection between his claimed event and 
any current disability.  Additionally, the service treatment 
records are negative for any treatment for a left shoulder 
disorder.  The veteran's retirement physical indicates that 
he had normal upper extremities.  The Board finds the absence 
of treatment for a left shoulder injury during active duty 
coupled with the finding of normal upper extremities on the 
retirement examination to be persuasive evidence that the 
veteran did not incur a left shoulder injury while on active 
duty.  The service treatment records are more persuasive than 
the veteran's current assertions as they were made by 
objective personnel in the line of their work at the time the 
claimed injury occurred.  The veteran's recollections were 
made many years after the claimed events occurred.  Without 
competent evidence of an in-service injury and an opinion 
linking that injury with a current disability, service 
connection cannot be granted.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board also observes that the first medical evidence 
giving a diagnosis of a left shoulder injury is from 1999, 
and it gives a history of a frozen shoulder from 1996-15 
years after the veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

While the veteran may sincerely believe he has left shoulder 
bursitis as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Enlarged Heart

In this case, the service treatment records are negative for 
any signs of an enlarged heart.  The June 1981 retirement 
examination report shows that the veteran's heart was of a 
normal size (the date on the examination report is June 9, 
1980, but the examination was performed by the physician who 
signed the RMH on June 9, 1981.)

During a VA examination in March 1982, the examiner noted 
that the left border of the veteran's heart was eight 
centimeters to the left of the mid sternal line in the fifth 
intercostal pace.  He found no murmurs, thrills, or friction 
rubs.  The rhythm and heart sounds were normal, and the 
peripheral vessels and peripheral pulses were negative.  An 
electrocardiogram (ECG) revealed a normal sinus rhythm and a 
minor change, not traumatic, probably normal.

A VA radiologist stated in March 1992 that the veteran's 
heart was not enlarged.  On VA examination in May 1999, the 
examiner found no evidence of any cardiac enlargement.

In May 2005, the veteran had an accident.  When seen at the 
Selma Regional Medical Center, he gave a history of an 
enlarged heart, hypertension, cardiac disease and diabetes 
mellitus.  An X-ray taken at that time revealed that the 
cardiomediastinal silhouette was within normal limits.  The 
radiologist opined that there was no acute abnormality.

On VA cardiovascular examination in June 2005, the examiner 
noted a mild to moderate concentric left ventricular 
hypertrophy, with normal left and right atrium size.  A 
private ECG from August 2005 suggested a left ventricular 
hypertrophy with repolarization changes.  A VA X-ray from 
September 2006 revealed a slightly enlarged heart.  A private 
radiology report dated May 2007 indicates cardiomegaly.

A July 2007 VA chest X-ray study revealed that the veteran 
had a normal heart.  An additional VA X-ray study from 
March 2008 shows that the veteran's cardiac and mediastinal 
silhouettes were normal.

During his November 2008 hearing before the undersigned 
Veterans Law Judge, the veteran said that he was told that he 
had an enlarged heart while on active duty.  He later stated 
that a VA doctor told him that he had an enlarged heart due 
to his diabetes.

As a preliminary matter, the Board observes that the veteran 
has previously been granted service connection for 
hypertension and arteriosclerotic heart disease with angina 
associated with diabetes mellitus, type II.

Based on the evidence of record, the Board finds that the 
veteran does not have an enlarged heart as the result of his 
active duty service or secondary to his service connected 
diabetes.  It appears that the veteran does not currently 
have a diagnosis of an enlarged heart.  Although VA and 
private treatment records reveal findings of an enlarged 
heart in 2005, 2006, and 2007, those findings are isolated in 
the record.  The service treatment records are negative for 
signs, symptoms, and diagnoses of an enlarged heart; the VA 
and private treatment records from 1981 to 2005 indicate that 
the veteran's heart was of a normal size, and the VA 
treatment records from 2007 and 2008 show that the veteran's 
heart is of a normal size.  Thus, it appears that the 
findings that the veteran's heart was enlarged were acute and 
transitory.  As the treatment records from July 2007 through 
the present show that the veteran's heart is of normal size, 
he does not have a current diagnosis of an enlarged heart.  
Without a current diagnosis of an enlarged heart, service 
connection cannot be granted on either a direct, secondary, 
or presumptive basis.

Since the veteran does not have a currently diagnosed 
disability of an enlarged heart, it is noted that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability, and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the veteran stated that a VA doctor had 
told him that he had an enlarged heart due to his diabetes.  
Unfortunately, a careful examination of the VA treatment 
records shows that they do not support the veteran's 
assertion.

The Board has carefully considered the veteran's statements 
indicating that he has an enlarged heart as a result of his 
experiences while on active duty.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation and diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

Accordingly, the Board finds that the claim for service 
connection for an enlarged heart must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Law and Regulations-Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

	
Diabetes Mellitus

7913
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated
60

Requiring insulin, restricted diet, and 
regulation of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10

Note (1): Evaluate compensable complications of 
diabetes separately unless they are part of the 
criteria used to support a 100 percent 
evaluation.  Noncompensable complications are 
considered part of the diabetic process under 
diagnostic code 7913.


Note (2): When diabetes mellitus has been 
conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In this case, service connection for diabetes has been 
established with an effective date of July 14, 2000, as that 
is the date that the veteran first filed a claim for service 
connection for diabetes.

A VA treatment record from August 2000 shows that the veteran 
admitted to not following a diabetic diet or exercise on a 
regular basis.  His home glucose monitoring log revealed that 
he previously had seven hypoglycemic levels ranging from 46 
to 67.  However, the veteran stated that he took his 
medication as prescribed.  A follow-up record from 
September 2000 indicates that the veteran was unable to 
exercise as much as he thought he could as he tired easily.  
He related that his compliance with his diet was "pretty 
good", he took his mediation, and had no hypoglycemic 
episodes.  In August 2001, the veteran related to a VA 
examiner that he had a hypoglycemic episode when he took his 
medication and exercised without eating.  It was noted that 
the veteran was noncompliant with restrictions placed on his 
sodium intake, but he had fair compliance with carbohydrate 
restrictions.

On VA examination in March 2002, the veteran stated that his 
diabetes had gotten worse because his sugar fluctuated 
anywhere between 20 to 380.  He denied hospitalization for 
hyperglycemia or hypoglycemia.  The examiner noted that the 
veteran's diabetes was poorly controlled.  He indicated that 
the veteran was on oral medications with no insulin, no diet, 
and no exercise.  He also indicated that there was no 
nephropathy or retinopathy.

A VA examiner noted in August 2003 that the veteran had no 
hospitalizations for diabetes and had rare hypoglycemia with 
no ketoacidosis.  He had not been on insulin, and his average 
glucose level was 151.  The examiner opined that the veteran 
had diabetes mellitus under good control.  During a June 2005 
VA examination, the veteran denied any ketoacidosis or 
hypoglycemic reactions.  He said he was on a diet but had not 
experienced any weight loss or gain since his last 
examination.  He also related that his activities were 
restricted because of easy fatigability.  The examiner opined 
that the veteran had uncontrolled diabetes mellitus, type II, 
insulin dependent.

A VA Medical Center discharge summary record from 
September 2006 indicates that the veteran's post-hospital 
activities were restricted to no heavy exertion due to chest 
pain.

On VA examination in April 2008, it was noted that the 
veteran was initially placed on oral medication and later 
insulin for his diabetes.  The veteran reported episodes of 
hypoglycemia and ketoacidosis and had to be carried to the 
Emergency Room previously.  On objective examination, the 
examiner noted that the veteran took insulin once a day.  The 
examiner stated that there was no history of hospitalization 
associated with the veteran's diabetes.  Later, the examiner 
stated that there were episodes of hypoglycemic reactions or 
ketoacidosis that required hospitalization more than two 
times per year.  The frequency of required visits to a 
diabetic care provider was listed as monthly or less often.  
The examiner said that the veteran was instructed to follow a 
special diet, but he was not restricted in his ability to 
perform strenuous activities.  The examiner opined that there 
was a possible relation between the veteran's diabetes and 
kidney disease, neurologic disease, cardiovascular disease, 
and cardiac disease.

During the veteran's November 2008 hearing before the 
undersigned Veterans Law Judge, the veteran stated that 
recently his medications had changed, and he was taking 
insulin twice a day.  He said that he had been hospitalized 
previously for a bad blackout and a seizure.  He was not sure 
if the hospitalization was for his diabetes or not.  A doctor 
had told him to walk for at least 30 minutes every morning.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 20 percent is not warranted at any 
time during the period of appeal.  As summarized above, none 
of the VA doctors have restricted the activities because of 
his diabetes.  Although a June 2005 VA examination report 
states that the veteran's activities were restricted, a close 
examination of the report reveals that the veteran's 
activities were not restricted by a doctor.  The veteran 
simply reported that his activities were restricted due to 
his fatigability.  The September 2006 hospitalization record 
indicates that the veteran's activities were restricted to no 
heavy exertion, but it appears that the veteran was 
hospitalized for chest pain, and the restriction was not 
related to his diabetes.  Without competent medical evidence 
of a regulation of the veteran's activities due solely to the 
service-connected diabetes, a rating in excess of 20 percent 
cannot be granted.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).

Additionally, the Board notes that the April 2008 VA examiner 
stated that the veteran had episodes of hypoglycemic 
reactions or ketoacidosis that required hospitalization more 
than two times per year.  Unfortunately, this statement is 
not verified by the treatment records.  According to the VA 
and private treatment records, the veteran has not been 
hospitalized for hypoglycemic reactions or ketoacidosis.  
While he may have been seen at an emergency room, he was not 
hospitalized for these episodes.  As the treatment records do 
not show that the veteran has been hospitalized for 
hypoglycemic reactions or ketoacidosis at all, the criteria 
for a 60 and 100 percent evaluation for diabetes have not 
been met at any time during the course of the appeal.

The Board has carefully considered the veteran's statements 
that his activities were restricted due to his diabetes.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation and diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the service-connected diabetes 
may interfere with the veteran's employment opportunities, 
the Board finds the interference with employment solely 
because his service-connected diabetes mellitus is not shown 
to be marked.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Trochanteric Bursitis, Left Hip

5019
Bursitis

The diseases under diagnostic codes 5013 through 
5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, 
except gout which will be rated under diagnostic 
code 5002.

38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008)


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.


5251
Thigh, limitation of extension of:

Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2008)

5252
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2008)

5253
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 
10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more 
than 15º, affected leg
10

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

In this case, service connection for left hip bursitis has 
been established with an effective date of July 14, 2000, as 
that is the date that the veteran first filed a claim for 
service connection for a left hip disorder.

On VA examination in May 2000, the veteran reported that he 
had not received any injections for his hip since 1966 or 
1967.  He did not use any assistive devices, and he reported 
no flare-ups.  He stated he had pain almost daily that rated 
a 91/2 on a 0 (low) to 10 (high) scale.  He would take Motrin 
and used Zostrix cream for his pain.  He related that he 
could only walk short distances.  The examiner found that 
left hip flexion was to 60 degrees.  Abduction was to 40 
degrees.  Adduction was to 30 degrees.  It was noted that the 
veteran could cross his legs.  X-ray films revealed no bone 
or joint abnormality.

During a March 2002 VA medical examination, the veteran told 
a VA examiner that he had left hip pain for the previous 20 
years.  He denied having recent treatment.  He experienced 
pain, weakness, stiffness, and locking with movement.  He 
reported experiencing flare-ups on cold days.  The examiner 
noted point tenderness but no swelling, crepitus, or spasm.  
Flexion was to 110 degrees with pain at extreme angle.  
Extension was to 20 degrees with pain at extreme angle.  
Abduction was to 25 degrees with pain.  External and internal 
rotation was to 30 degrees with pain.  An X-ray study 
revealed no bone or joint abnormality.  The examiner opined 
that the functional loss was mild to moderate due to pain and 
decreased range of motion.

During an August 2003 VA examination, the veteran said that 
his hips would give way if he tried to squat.  Sitting caused 
stiffness.  He reported experiencing pain that rated a 7 or 8 
on a 0 (low) to 10 (high) pain scale.  He indicated he could 
walk a few blocks but could not cut the grass with a regular 
lawnmower.  He reported previously getting cortisone 
injections.  The examiner observed that flexion was to 85 
degrees.  Extension was to 20 degrees.  External rotation was 
to 40 degrees.  Internal rotation was to 25 degrees.  Pain 
was experienced at the extremes of the ranges of motion.  An 
X-ray resulted in a normal exam except diathesis of symphysis 
pubis.  The examiner opined that the veteran had moderate 
functional loss due to pain.

A VA examination in January 2007 focused on findings related 
to the veteran's right hip, but range of motion findings were 
recorded for the left hip as well.  Flexion of the left hip 
was to 100 degrees with pain.  Extension was to 0 degrees 
with pain.  External rotation was to 15 degrees with pain.  
Internal rotation was to 5 degrees with pain.  Repetitive 
testing led to a 10 percent decrease in range of motion.

On VA examination in April 2008, the veteran complained of 
sharp pain on a daily basis with flare-ups one to two times 
per week.  He related that he was unable to stand more than 
15 minutes at a time and was unable to walk more than a few 
yards.  It was noted that the veteran used a cane to walk, 
and his left hip would give way, was unstable, and had pain, 
stiffness, and weakness.  No episodes of subluxation, 
locking, or effusion were observed.  Flexion was to 30 
degrees with pain.  Abduction was to 20 degrees with pain.  
It was noted that the veteran was able to toe out greater 
than 15 degrees and had no joint ankylosis.

Based on the evidence of record, the Board finds that prior 
to April 1, 2008, an initial rating in excess of 10 percent 
is not warranted, as the May 2000, March 2002, August 2003, 
and January 2007 VA examinations showed that the veteran had 
flexion to at least 60 degrees.  There is no evidence of 
flexion of 45 degrees or less, at the beginning of the 
veteran's appeal as would be required for a rating in excess 
of 10 percent.  The Board notes that under Diagnostic Code 
5252 and 38 C.F.R. § 4.31, a noncompensable evaluation is 
warranted when forward flexion measures 60 degrees or more.  
However, based on the veteran's documented complaints of pain 
coupled with the provisions of 38 C.F.R. § 4.40, a 10 percent 
evaluation, but no higher, is warranted prior to April 1, 
2008.

The Board reiterates that separate evaluations may be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The evidence of record shows that the severity of 
the veteran's symptoms associated with his service-connected 
left hip bursitis has varied over the time period on appeal.   
As a VA examination on April 1, 2008 revealed that the 
veteran had flexion of 30 degrees with pain, the Board finds 
that a staged rating is appropriate.  Consequently, the 
assignment of a 20 percent rating for left hip bursitis is 
warranted from April 1, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  A rating in excess of 20 percent is not warranted 
from April 1, 2008, as there is no evidence of flexion of the 
left thigh to 20 degrees or less.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's left hip disorder.  The medical evidence does 
not demonstrate any ankylosis (Diagnostic Code 5250), flail 
joint (Diagnostic Code 5254), or fracture or malunion of the 
femur (Diagnostic Code 5255).  There is also no evidence of a 
limitation of abduction to 10 degrees (Diagnostic Code 5253).  
Additionally, no evaluation greater than 10 percent is 
possible under Diagnostic Code 5251 (limitation of extension 
of the thigh).  Therefore, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

The appeal as to service connection for sleep apnea is 
dismissed.

The appeal as to service connection for headaches, to include 
pain on the left side of the head, is dismissed.

The appeal as to service connection for a skin disorder is 
dismissed.

The appeal as to service connection for a disability due to 
asbestos exposure is dismissed.

The appeal as to service connection for a lung disorder is 
dismissed.

The appeal as to service connection for a buttocks injury is 
dismissed.
        
The appeal as to service connection for arthritis of the 
dorsal spine, also claimed as back, left hand, neck, knees, 
ankles, and legs, is dismissed.

The appeal as to service connection for pes planus is 
dismissed.

The appeal as to service connection for a refractive error is 
dismissed.

The appeal as to service connection for cystitis is 
dismissed.

The appeal as to an initial compensable evaluation for 
erectile dysfunction is dismissed.

The appeal as to an earlier effective date for individual 
unemployability is dismissed.

The appeal as to entitlement to dental treatment for loss of 
upper teeth is dismissed.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for bursitis, left shoulder 
is denied.

Entitlement to service connection for an enlarged heart is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for trochanteric bursitis, left hip, prior to April 1, 2008, 
is denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for trochanteric bursitis, left hip, from April 1, 2008, is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this remand.

In September 2008 the veteran submitted a notice of 
disagreement (NOD) with a rating decision issued in 
August 2008 which denied service connection for a compression 
fracture, T3-8, and denied entitlement to special monthly 
compensation based on aid and attendance.  The claims folder 
had since been transferred to the Board.  The filing of a NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  The RO has not yet had the 
opportunity to issue a Statement of the Case regarding these 
issues.  38 C.F.R. § 19.26 (2008).  The United States Court 
of Appeals for Veterans Claims has held that, where the 
record contains a notice of disagreement as to an issue, but 
no statement of the case, the issue must be remanded to the 
RO to issue a statement of the case and to provide the 
veteran an opportunity to perfect the appeal.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
by Court decisions are fully complied with 
and satisfied.  

2.  After all VCAA requirements have 
been addressed, the AMC/RO should take 
appropriate action pursuant to 
38 C.F.R. § 19.26 (2008), including 
issuance of an appropriate statement of 
the case addressing the issues of 
service connection for a compression 
fracture, T3-8, and entitlement to 
special monthly compensation based on 
aid and attendance.  The veteran should 
be advised of need to file a timely 
substantive appeal if the veteran 
desires to complete an appeal as to 
these issues.  If a timely substantive 
appeal is received, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


